DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 2014/0094818; “Wallace”), in view of Snell (US 2010/0114154).
In regards to claims 1, 2, and 4, Wallace discloses a method of performing an orthopaedic surgical procedure on a patella of a patient (abstract), comprising: resecting the patella of the patient to produce a generally planar resected patellar surface (paragraphs [0011] and [0081]), positioning a patella drill guide and trial instrument on the resected patellar surface (paragraph [0083]), the patella drill guide and trial instrument having (i) a posterior trial bearing surface (Fig. 2; paragraph [0057]; 52)  configured to articulate with a condylar surface of a prosthetic femoral component (paragraph [0057]) and (ii) a number of drill guide holes (paragraph [0062]; 76) formed in the posterior trial bearing surface (Fig. 2; paragraph [0062]) and extending through 

Snell teaches a bone claim (Fig. 1) that has a plurality of bases (Fig. 1; 38 or 40; paragraph [0030]) configured to be selectively received in a receptacle of the tool (Fig. 1; paragraph [0030]), each base including a surface having a different shape from the other bases (Fig. 1; paragraph [0030]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a plurality of different shaped bases, as taught by Snell, for the compressible base of Wallace, in order to meet the needs of a particular patient or procedure (paragraph [0030]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 2014/0094818; “Wallace”), in view of Snell (US 2010/0114154), in further view of Wright et al. (US 2012/0172994; “Wright”).
Wallace in view of Snell disclose the method as noted above, wherein Wallace also discloses the dome patella component including a convex, curved posterior surface (Fig. 18; note how the component is the same shape as the current invention Fig. 18).
However, Wallace and Snell do not disclose the anatomic patella component shape.
Wright teaches both the dome and anatomic patella components (Fig. 18; 314, 316) as required by claim 3 (compare Wright Figs. 1 and 3 to Fig. 18 of Applicant’s drawings).
. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 requires an anatomic compressible base that includes wedge sections that is different than what is taught in the Wallace reference. The Wallace reference just has a compressible base with a ring shaped base and a concave inner surface (Figs. 13 and 14).

Response to Arguments
In response to Applicant’s arguments that Wallace in view of Snell does not teach selecting a compressible base from a number of bases having different anterior surface shapes corresponding to the patella component selected, the Examiner respectfully disagrees. Wallace teaches that the patella components chosen will be sized to fit the patient (paragraph [0050]). Wallace does not say if the compressible base will change sizes based on the patella component size. It is assumed that the compressible base will be able to work well enough no matter what size patella 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775